DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 4-6 are currently pending and are rejected.   

Response to Amendment/Arguments
The Amendment filed 6/28/2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 

Election/Restriction
Applicant’s affirmance of the election of inhibitor species nintedanib is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

35 USC § 102 Rejection
The rejection of claims 1-2 and 4-7 for being anticipated by Park et al. US 2006/0142373 has been overcome for claims 2 and 7, because these claims have been cancelled. The rejection has not been overcome for claims 1 and 4-6. Applicant argues that Park does not teach treating “aberrant wound-healing”. Park teaches treating “excessive scarring” and “there is no evidence of record that this is the same as ‘aberrant wound-healing’.” Remarks p. 3.
Applicant’s remarks are not persuasive. While it is true that “aberrant wound-healing” is not the same as “excessive scarring”, it is true that “aberrant wound-healing” is a genus that encompasses the species “excessive scarring.” According to MPEP 2131.02, “‘L[a] generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.’ The species in that case will anticipate the genus.” 
The specification teaches that “exuberant activities in various phases of wound healing” include “aberrant fibrotic tissue formations (e.g., scar formations)” (¶ [0009]). See, also ¶¶ [0028] and [0032]. Since scar formations are an example of aberrant fibrotic tissue formations, and aberrant fibrotic tissue formations are an example of aberrant wound healing, then scar formations must be an example of aberrant wound healing. And since “excessive scarring”, taught by Park, is a type of scar formation or aberrant fibrotic tissue formation, the prior art method of treating excessive scarring anticipates the claimed method to treating aberrant wound-healing. Therefore, the rejection is maintained.

Double Patenting Rejection
Applicant’s request to hold the following provisional double patenting rejections in abeyance is acknowledged:

    PNG
    media_image1.png
    434
    986
    media_image1.png
    Greyscale

The rejection of claims 2 and 7 have been overcome because these claims have been cancelled. The rejections are maintained for current claims 1 and 4-6.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 is drawn to the method of claim 1 “wherein the dermal fibrotic disorder is aberrant wound-healing.” Since the dermal fibrotic disorder of claim 1 is limited to aberrant-wound healing, claim 6 presents no additional embodiments that limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Park et al. US 2006/0142373 A1.
Park et al. teaches a method for treating excessive scarring in humans using a compound of formula (I), 
    PNG
    media_image2.png
    189
    248
    media_image2.png
    Greyscale
, such as nintedanib (compound (u)), wherein the compound may be administered intramuscularly or subcutaneously, for example. See, e.g., claims 1 and 4-5, para. [0612], and para. [1520]-[1521]. 
This disclosure anticipates the claimed invention of modulating formation of a dermal fibrotic disorder, comprising administering to a subject a therapeutically effective amount of nintedanib wherein the disorder is scarring (i.e., aberrant wound-healing) (claims 1 and 6), wherein the subject is a human (claim 4), and wherein the drug is administered via intramuscular or subcutaneous injection (claim 5). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9, 12, 14-15, 18, 20, 22, 24-25, 28, 30-31, and 33-34 of copending Application No. 17/297,329 (reference application) in view of Park et al. US 2006/0142373 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose using a composition comprising nintedanib for treating dermal-related disorder, characterized by inflammation and associated with angiogenesis and fibrosis, in a human.  The composition may be administered topically or by injection. The reference application does not teach treating excessive scarring (i.e., aberrant wound healing). See, e.g., claims 1-2, 6, 28, 30 and 31.
Park et al. teaches a method for treating excessive scarring in humans using nintedanib (compound (u)). See, e.g., claims 1 and 4-5, para. [0612], and para. [1520]-[1521]. Since excessive scarring is a dermal-related disorder characterized by inflammation and associated with angiogenesis, a PHOSITA would have found it obvious to use the composition of ‘329 comprising nintedanib for treating excessive scarring. This corresponds to the instantly claimed method of treating aberrant wound-healing comprising administering to a subject a therapeutically effective amount of nintedanib (claims 1 and 6), wherein the subject is a human (claim 4), and wherein the drug is administered via intramuscular or subcutaneous injection (claim 5). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 13 of copending Application No. 17/267,938 (reference application) in view of Park et al. US 2006/0142373 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose treating a dermal-related disorder characterized by inflammation, angiogenesis, fibrosis, or a combination thereof in a human. The method comprises administering nintedanib. The reference application does not teach treating excessive scarring (i.e., aberrant wound healing) or any particular mode of administration. See claims  1-2, 4 and 13.
Park et al. teaches a method for treating excessive scarring in humans using nintedanib (compound (u)) by intramuscular or subcutaneous injection, inter alia. See, e.g., claims 1 and 4-5, para. [0612], and para. [1520]-[1521]. Since excessive scarring is a dermal-related disorder characterized by inflammation, angiogenesis and/or fibrosis, a PHOSITA would have found it obvious to use the method of ‘938 comprising administering nintedanib for treating excessive scarring. This corresponds to the instantly claimed method of modulating formation of a dermal fibrotic disorder, comprising administering to a subject a therapeutically effective amount of nintedanib wherein the disorder is scarring (i.e., aberrant wound-healing) (claims 1 and 6), wherein the subject is a human (claim 4), and wherein the drug is administered via intramuscular or subcutaneous injection (claim 5).

Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 17-19 of copending Application No. 17/137,195 (reference application) in view of Park et al. US 2006/0142373 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose a composition comprising nintedanib and using the composition for treating a disorder such as skin scarring, scarring alopecia, exuberant burn wound healing, etc. The reference application does not teach treating a human specifically or any particular mode of administration.
Park et al. teaches a method for treating excessive scarring in humans using nintedanib (compound (u)) by intramuscular or subcutaneous injection, inter alia. See, e.g., claims 1 and 4-5, para. [0612], and para. [1520]-[1521]. Since excessive scarring is a type of skin scarring, a PHOSITA would have found it obvious to use the composition comprising nintedanib of ‘195 and/or the method of administering nintedanib of ‘195 for treating excessive scarring via injection of the nintedanib to a human. This corresponds to the instantly claimed method of modulating formation of a dermal fibrotic disorder, comprising administering to a subject a therapeutically effective amount of nintedanib wherein the disorder is scarring (i.e., aberrant wound-healing) (claims 1 and 6), wherein the subject is a human (claim 4), and wherein the drug is administered via intramuscular or subcutaneous injection (claim 5).
Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner
Art Unit 1626